EXHIBIT DARSHAN EQUITY INVESTMENT, INC. (A FLORIDA CORPORATION) BYLAWS ARTICLE I: CORPORATE OFFICE The corporation’s principal office shall be located in Miami in the State of Florida.Various offices may exist for the corporation, either within or outside Florida, as the board of directors may designate or as the business of the corporation may require. ARTICLE II: MEETINGS OF THE SHAREHOLDERS 1.Meetings.The annual meeting of the shareholders shall be held on the date and time fixed, from time to time, by the board of directors, provided that there shall be an annual meeting held every year. The purpose of the meeting shall be to elect directors and transact such business as may be deemed necessary.Meetings of the shareholders shall be at the principal place of business of the corporation or at a place designated by the board of directors. If the day fixed for the annual meeting shall be a legal holiday in the State of Florida, then the meeting shall be held on the first business day thereafter. 2.Special Meetings.The president, board of directors or a written request by the shareholders may initiate a special meeting for the shareholders.
